DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the die pack mounting [70] (Page 23 Ln 12 of the Specification of the instant Application) and yoke [319], must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Regarding element [326], Fig.s 12 and 13, the drawings appear to nominate the flat of the hexagonal shape, as also indicated by element [320].  Regarding element [328], Fig 14, the drawings do not nominate the element such that a skilled Artisan would be able to distinguish it from other elements illustrated in the drawing. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: [326A], Fig 14, [326B], Fig 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,486,217.  All of the elements of the swing lever assembly for a bodymaker of the instant Application are disclosed in Claims 1-7 of U.S. Patent No. 10,486,217. 
Claims 10-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8-14 of U.S. Patent No. 10,486,217.  The elements of the swing lever assembly for a bodymaker, comprising a frame assembly and swing lever assembly, of the instant Application are disclosed in Claims 8-14 of U.S. Patent No. 10,486,217. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 17, Ln 5, the limitation “extending generally laterally” is indefinite for failing to particularly point out and distinctly claim the frame of reference for the lateral extension of the coupling collars, whether away from the swing lever centerline as illustrated in Fig 14, or away from the coupling centerline, as illustrated in Fig 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Egerton, et alia (US 8,789,403), hereinafter Egerton, in view of Cros (US 4,449,389).

    PNG
    media_image1.png
    809
    690
    media_image1.png
    Greyscale

FIG EX–1 (annotated Egerton Fig 3)
Regarding Claim 1, Egerton discloses a swing lever assembly for a bodymaker (Col 4, Ln 50-51; and as illustrated in Fig.s 1 & 2), said swing lever assembly (20) comprising: 
an elongated swing lever body including a first end (lower aspect, Fig 3), a medial portion (center aspect, Fig 3), and a second end (upper aspect, Fig 3); 
said swing lever body first end defining a pivotal coupling (lower aspect, Fig 5); 
said swing lever body medial portion defining a rotational coupling (center aspect, Fig 5); 
said swing lever body second end defining a rotational coupling (upper aspect, Fig 5).  Egerton is silent to the swing lever body second end rotational coupling includes a settable shape mounting first component.  Egerton however discloses a mounting component (a bolt, Fig 5, second end of swing lever) in the swing lever second end and a settable mounting component (25, Fig 5) in the swing lever body medial portion rotational coupling. 
Pages 3 and 4 of the Specification of the instant Application indicates the problems and solution to the prior art.  The paragraphs do not particularly indicate of this shape mounting component having a particular geometry is the solution.  It appears it is the unitary body of the swing lever with a reduced number of elements is the solution to the problem.  The claimed feature is just a change in geometry of two mating structures used for connecting two pieces. 
Examiner notes the Specification of the instant Application defines “a settable shape mounting component” (Page 28, Ln 26-27) as “a mounting including components with non-circular "rotatably congruent shapes”.  The Specification of the instant Application further defines "rotatably congruent shapes" as non-circular shapes that can be rotated less than 360 degrees about an axis and appear the same as the original orientation. 
Cros teaches a device comprising elements connected by fasteners (18).  Cros further teaches a settable shape mounting first component (21).  Cros also further teaches the purpose of the shape of the settable shape mounting first component allows for axial movement (i.e., insertion of the element [18]) while restricting the rotation (Col 4, Ln 29-31; Fig 4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the said swing lever body second end rotational coupling as disclosed by Egerton, by substituting the settable shape mounting first component, as taught by Cros, in order to for axial movement (i.e., insertion of the element) while restricting the rotation. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with apparatuses having external fastening/mounting devices used to connect and operate internal structures.  Therefore it would have been obvious to substitute Egerton's fastening/mounting device head shape to include the head shape of the fastening/mounting device of Cros.
Regarding Claim 2, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Egerton further discloses said swing lever body second end defines a yoke having a first lateral tine and a second lateral tine; said swing lever body second end yoke first lateral tine and said swing lever body second end yoke second lateral tine each including an opening (as illustrated in FIG EX–1). 
Combined Egerton/Cros further teaches said settable shape mounting first component including a number of cavities; and each settable shape mounting first component cavity disposed about an associated swing lever body second end yoke opening (as illustrated in FIG EX–1). 
Regarding Claim 3, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity has a rotatably congruent shape (Cros Col 4, Ln 25-44 and Claim 6).  Examiner notes Cros Col 4, Ln 25-44 and Claim 6 teaches a polygonal shape, and thus the genus of which a regular polygon is a species.  Examiner further notes that a regular polygon is a rotatably congruent shape.  Cros further teaches the purpose of the polygon shape is to prevent rotation of the fastening element after it has been inserted into the cavity.  Since the regular polygon is a rotatably congruent shape, the regular complementary shape of the fastener provides for insertion in a variety of rotational positions. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular polygon, which is a rotatably congruent shape, as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 4, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes the limitation “convex polygonal shape” has been interpreted to mean a closed figure where all its interior angles are less than 180 degrees and the vertices are pointing outwards.  Cros is not explicit to the cavity having a convex polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL “Hex head cap screws”, 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 5, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes the limitation “regular convex polygonal shape” has been interpreted to mean a closed figure where all its interior angles are equal and are less than 180 degrees and the vertices are pointing outwards.  Cros is not explicit to the cavity having a regular convex polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a regular convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL “Hex head cap screws”, 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 6, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which a hexagonal shape is a species.  It would be obvious to one of ordinary skill in the art to use an hexagon as the polygon in the Egerton/Cros combination as obvious to try, choosing from a finite number of identified predictable solutions (i.e. pentagon, hexagon, heptagon, octagon, etc…) with a reasonable expectation of success.
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a hexagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 7, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which an octagonal shape is a species.  It would be obvious to one of ordinary skill in the art to use an octagon as the polygon in the Egerton/Cros combination as obvious to try, choosing from a finite number of identified predictable solutions (i.e. pentagon, hexagon, heptagon, octagon, etc…) with a reasonable expectation of success.. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using an octagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 8, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Egerton further discloses said swing lever body first end pivotal coupling includes a number of elongated collars (Fig 4); and said swing lever body first end pivotal coupling collars extending generally laterally (Fig 4). 
Regarding Claim 9, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Egerton further discloses said swing lever body second end rotational coupling includes a number of internal support collars (Fig 4); and said swing lever body medial portion rotational coupling includes a number of internal support collars (Fig 4). 
Regarding Claim 10, Egerton discloses a bodymaker (Col 4, Ln 50-51; and as illustrated in Fig.s 1 & 2) comprising:
a frame assembly (2) (Col 3, Ln 27; Fig 1); 
a swing lever assembly (20) including an elongated swing lever body (Fig.s 3 & 5); 
said swing lever assembly body including a first end (lower aspect, Fig 3), a medial portion (center aspect, Fig 3), and a second end (upper aspect, Fig 3); 
said swing lever body first end defining a pivotal coupling (lower aspect, Fig 5); 
said swing lever body medial portion defining a rotational coupling (center aspect, Fig 5); 
said swing lever body second end defining a rotational coupling (upper aspect, Fig 5).  Egerton is silent to the swing lever body second end rotational coupling includes a settable shape mounting first component.  Egerton however discloses a mounting component (a bolt, Fig 5, second end of swing lever) in the swing lever second end and a settable mounting component (25, Fig 5) in the swing lever body medial portion rotational coupling. 
Pages 3 and 4 of the Specification of the instant Application indicates the problems and solution to the prior art.  The paragraphs do not particularly indicate of this shape mounting component having a particular geometry is the solution.  It appears it is the unitary body of the swing lever with a reduced number of elements is the solution to the problem.  The claimed feature is just a change in geometry of two mating structures used for connecting two pieces. 
Examiner notes the Specification of the instant Application defines “a settable shape mounting component” (Page 28, Ln 26-27) as “a mounting including components with non-circular "rotatably congruent shapes”.  The Specification of the instant Application further defines "rotatably congruent shapes" as non-circular shapes that can be rotated less than 360 degrees about an axis and appear the same as the original orientation. 
Cros teaches a device comprising elements connected by fasteners.  Cros further teaches a settable shape mounting first component (18).  Cros also further teaches the purpose of the shape of the head of the settable shape mounting first component allows for axial movement (i.e., insertion of the element) while restricting the rotation (Col 4, Ln 29-31; Fig 4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the said swing lever body second end rotational coupling as disclosed by Egerton, by substituting the settable shape mounting first component, as taught by Cros, in order to for axial movement (i.e., insertion of the element) while restricting the rotation. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with apparatuses having external fastening/mounting devices used to connect and operate internal structures.  Therefore it would have been obvious to substitute Egerton's fastening/mounting device head shape to include the head shape of the fastening/mounting device of Cros.
Regarding Claim 11, Egerton discloses all elements of the claimed invention as stated above.  Combined Egerton/Cros further discloses said swing lever body second end defines a yoke having a first lateral tine and a second lateral tine; said swing lever body second end yoke first lateral tine and said swing lever body second end yoke second lateral tine each including an opening (as illustrated in FIG EX–1). 
Combined Egerton/Cros further teaches said settable shape mounting first component including a number of cavities; and each settable shape mounting first component cavity disposed about an associated swing lever body second end yoke opening (as illustrated in FIG EX–1). 
Regarding Claim 12, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity has a rotatably congruent shape (Cros Col 4, Ln 25-44 and Claim 6).  Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which a regular polygon is a species.  Examiner further notes that a regular polygon is a rotatably congruent shape.  Cros further teaches the purpose of the polygon shape is to prevent rotation of the fastening element after it has been inserted into the cavity.  Since the regular polygon is a rotatably congruent shape, the regular complementary shape of the fastener provides for insertion in a variety of rotational positions. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular polygon, which is a rotatably congruent shape, as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 13, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes the limitation “convex polygonal shape” has been interpreted to mean a closed figure where all its interior angles are less than 180 degrees and the vertices are pointing outwards.  Cros is not explicit to the cavity having a convex polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL “Hex head cap screws”, 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 14, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes the limitation “regular convex polygonal shape” has been interpreted to mean a closed figure where all its interior angles are equal and are less than 180 degrees and the vertices are pointing outwards.  Cros is not explicit to the cavity having a regular convex polygonal shape, however Cros teaches the fastener (18) intended to be inserted into the cavity (21) is a screw and screws are known to have a regular convex polygonal shape, as exemplified by hex head cap screws (as evidenced by the provided NPL “Hex head cap screws”, 04FEB2017), which would be known to and recognized by a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a regular convex polygon as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 15, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which a hexagonal shape is a species.  It would be obvious to provide a simple substitution of one known element for another to obtain predictable results. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using a hexagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 16, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Combined Egerton and Cros further teaches each settable shape mounting first component cavity (21) has a polygonal shape (Cros Claim 6).  Examiner notes Cros Claim 6 teaches a polygonal shape, and thus the genus of which an octagonal shape is a species.  It would be obvious to one of ordinary skill in the art to use an octagon as the polygon in the Egerton/Cros combination as obvious to try, choosing from a finite number of identified predictable solutions (i.e. pentagon, hexagon, heptagon, octagon, etc…) with a reasonable expectation of success. 
It would be obvious to provide a simple substitution of one known element for another to obtain predictable results.  See MPEP 2143 (B).  In this case, Egerton discloses of a fastening/mounting device, without a particular head, that connects to internal structures and mounts them in the apparatus.  Cros teaches of a fastening/mounting device with a particular head that is turned to adjust the internal structure that is mounted in the apparatus.  It would have been predictable to use the fastening/mounting device head shape of Cros in Egerton because both references deal with devices having external fastening/mounting devices used to connect and operate internal structures. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Egerton/Cros by using an octagonal shape as the shape of settable shape mounting first component cavity, providing for insertion of a complementary fastening element in a variety of rotational positions. 
Regarding Claim 17, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Egerton further discloses said swing lever body first end pivotal coupling includes a number of elongated collars (Fig 4); and said swing lever body first end pivotal coupling collars extending generally laterally (Fig 4). 
Regarding Claim 18, combined Egerton and Cros teaches all elements of the claimed invention as stated above.  Egerton further discloses said swing lever body second end rotational coupling includes a number of internal support collars (Fig 4); and said swing lever body medial portion rotational coupling includes a number of internal support collars (Fig 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Willert (US-6595733-B1) teaches a device comprising a settable rotatable mounting element. 
Screw heads (MAR2016) (http://www.fastenercomponents.com/news/screw-head-screw-drive-types/) teaches regular convex polygonal fastening devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725